Citation Nr: 0401227	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-06 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for a knee disorder 
secondary to pes planus.

4.  Entitlement to service connection for an ankle disorder 
secondary to pes planus.

5.  Entitlement to service connection for a back disorder 
secondary to pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served an initial active duty for training 
(ACDUTRA) period from May 1961 to October 1961.  He served on 
active duty from October 1961 to August 1962 with additional 
service in the Texas Army National Guard until February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
and Huntington, West Virginia.  

In a decision dated July 12, 2002, the Board denied 
entitlement to service connection for the issues on appeal.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2003, the veteran's representative and the VA's General 
Counsel filed a joint motion to vacate the Board's July 2002 
decision.  In August 2003, the Court granted the motion and 
remanded the case to the Board for readjudication.  

The Board wrote to the veteran in October 2003 and advised 
him that he had 90 days to submit additional evidence or 
argument in regard to his appeal.  The veteran responded in 
November 2003 and submitted a VA progress note.  The 
veteran's representative submitted additional written 
argument in December 2003.




REMAND

The veteran served an initial period of active duty for 
training from May 1961 to October 1961 and then a period of 
active duty from October 1961 to August 1962.  He had two 
additional periods of active duty for training in 1964 and 
1965.  

A review of the veteran's service medical records (SMRs) for 
the period from March 1961 to September 1962 reveals that he 
reported no problems with his feet at the time of his March 
1961 entrance physical examination.  The examination itself 
was negative for any findings regarding a problem with the 
veteran's feet.  The veteran was evaluated for complaints of 
right ankle pain on June 8, 1961.  Bursitis was a possible 
diagnosis at that time and he was treated with hot soaks and 
an ace bandage wrap.  The veteran was next treated on June 13 
with further complaints of right ankle pain and tenderness 
over the arch of his foot.  X-rays of the right ankle and 
foot were interpreted as negative.  The veteran was then 
evaluated in the podiatry clinic on June 29.  He was found to 
have plantar fasciitis of the left foot with severe pronation 
of the left foot and tight calf muscles.  He was prescribed 
calf stretching exercises, warm soaks, longitudinal supports 
and Thomas heels.  The veteran was also placed on a permanent 
profile that prohibited prolonged marching and standing.  The 
SMRs contain a referral for a podiatry consultation in 
September 1961.  There is no actual report from the referral.  
The referral noted that the veteran continued to complain of 
swelling and pain in the left foot for three months.  There 
was no further evidence of complaints or treatment for 
problems associated with the veteran's feet or ankles.  The 
veteran's June 1962 separation physical examination reported 
a finding of mild flat feet.  A final SMR entry noted that 
the veteran reported that he was treated for a broken leg in 
September 1962, a time after his separation from active duty 
in August 1962.  No other treatment was listed and the 
veteran reported on the form that he considered himself 
medically able to perform his military duties.

The veteran submitted his original claim for disability 
compensation benefits in December 1978.  He included a 
statement from J. M. Merrill, D.O., in February 1979.  Dr. 
Merrill had treated the veteran for dorsal and lumbar strain 
and myositis.  He made no mention of pes planus, plantar 
fasciitis or that the veteran's back complaints were related 
to pes planus.  He later submitted a statement in June 2000 
wherein he opined that the veteran's flat feet contributed to 
his back pain.

The veteran was afforded a VA orthopedic examination in March 
1979.  The diagnosis was "[f]lexible pes planus secondary to 
relaxed ligaments and congenital anomalies of the foot-not 
related to military duty".  

Subsequent VA treatment records, particularly those dated 
from 1998 to the present, do record several diagnoses of 
bilateral pes planus, plantar fasciitis, and calcaneal spurs.  
However, none of the entries has related the veteran's 
several diagnoses to service and do not provide an opinion as 
to whether the pes planus existed prior to service.  
Moreover, none of the entries comments on whether the 
veteran's pes planus is due to a congenital abnormality or 
due to trauma.

As indicated above, the veteran's pes planus was not noted on 
his military entrance examination but was noted on his June 
1962 separation examination.  Further, he was treated for 
foot-related complaints within a couple of months of entry on 
active duty for training in May 1961.  

As noted in the Introduction section of this decision, the 
veteran appealed the July 2002 Board denial of his claims, 
and the Court issued an order vacating the decision in August 
2003.  The Court's order was based on a joint motion wherein 
the parties concluded that the March 1979 VA examiner's 
opinion was subject to interpretation.  Further, the joint 
motion noted that the Board had applied an incorrect standard 
relative to the presumption of soundness.  

A new VA examination is necessary in order to obtain a 
medical opinion in this case.  The Board notes that 38 C.F.R. 
§ 4.57 (2003) indicates that it is essential to make a 
distinction between bilateral flatfoot as a congenital 
condition or as an acquired condition.  The congenital 
condition, with depression of the arch but no evidence of 
abnormal callosities, areas of pressure, strain, or 
demonstrable tenderness, is a congenital abnormality that is 
not compensable.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for the 
issues on appeal.  After securing 
the necessary release(s), the RO 
should obtain those records that 
have not been previously secured.  

2.  Upon completion of the action 
above, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner must 
review the claims file.  All 
necessary tests should be conducted 
that the examiner deems necessary.  
The examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is requested to identify 
any and all disorders that may be 
present in the veteran's feet, 
ankles, knees, and back.

If there is a diagnosis of pes 
planus, the examiner is requested to 
provide an opinion as to whether (1) 
it is due to congenital anomaly or 
abnormality, or to trauma, and 
whether (2) the evidence shows that 
pes planus clearly existed prior to 
the veteran's period of active 
service beginning in May 1961.  If 
the examiner determines that the 
veteran's pes planus clearly 
preexisted active military service, 
the examiner is further requested to 
provide an opinion as to whether 
there is clear evidence of record 
that pes planus was not aggravated 
(chronically worsened beyond natural 
progression) during active military 
service.  The examiner should 
specifically identify the evidence 
and/or medical principles relative 
to the nature of the condition that 
clearly shows pre-existing pes 
planus and no aggravation during 
service, and explain why the 
evidence is thought to be clear and 
unmistakable on these points.  If 
there is no such clear and 
unmistakable evidence, the examiner 
should be asked to state the medical 
probabilities that currently shown 
pes planus is traceable to that 
shown during the veteran's military 
service.  

In addition, if a diagnosis of 
plantar fasciitis is made, the 
examiner should indicate whether it 
is at least as likely as not that 
the current diagnosis is related to 
the veteran's military service.  
Finally, if the examiner does 
provide a current diagnosis of pes 
planus, the examiner is also 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any diagnosed ankle, 
knee, or back disorder is caused or 
made worse by the pes planus 
disorder.  The report of examination 
must include the complete rationale 
for all opinions expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

